           Case 1:18-cv-02921-JMF Document 391 Filed 10/23/18 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK,ET AL.,
                     Plaintiffs,

          v.                                                Case No. 1:18-cv-02921

UNITED STATES DEPARTMENT                                  MOTION FOR ADMISSION
OF COMMERCE,ET AL.,                                       PRO HAC VICE

                               Defendants.




Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and Eastern

Distl•icts of New York, I, Melissa Medoway hereUy move this Court for an Order for admission to

practice Pro Hac Vice to appear as counsel for The State of New Jersey in the above-captioned

action.




I am in good standing of the bar of the state of New Jersey, and there are no pending disciplinary

proceedings against me in any state or federal court. I have never been convicted of a felony. I

have never been censured., suspended, disbarred or denied admission or readmission by any court. I

have attached the affidavit pursuant to Local Rule 1.3.



 Dated: October 19, 2018               Respectfully Submitted,


                                                                 /~.

                                       Melissa Medo~~vay
                                       Office of the New Jersey Attorney General
                                       124 Halsey St., PO Box 45029
                                       Newark, New Jersey 07101
                                      (973)648-4846
                                       Melissa.Medoway@law.njoag.gov
            Case 1:18-cv-02921-JMF Document 391-1 Filed 10/23/18 Page 1 of 2


                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK,ET AL.,                                   Case No. 1:18-cv-06471
                     Pldiriliff5,
          v.                                                AFFIDAVIT OF MELISSA
                                                            MEDOWAY IN
                                                            ~T TT'PnRT nr MnTTn1'r1
UNITED STATES DEPARTMENT                                    FOR ADMISSION
OF COMMERCE,ET AL.,                                         PRO HAC VICE

                               Defendants.

   I, Melissa Medoway, being duly sworn, hereby deposes and says as follows:

            1.   I am a Deputy Attorney General in the Office of the New Jersey Attorney

   General.

            2.   I submit this affidavit in support of my motion for admission to practice pro hac

   vice in the above-captioned matter.

            3.    As shown in the Certificate of Good Standing annexed hereto I am a member in

   good standing of the Bar of New Jersey.

            4.   There are nn pending disciplinary proceedings against me in any State or Federal

   Court.

            5.   I have not been convicted of a felony.

            6.   I have not been censured, suspended, disbarred or denied admission or

   readmission by any court.

            7.   Wherefore your affiant respectfully submits that she be permitted to appear

  as counsel and advocate pro hcrc >>ice in this one case for the State of New Jersey.
         Case 1:18-cv-02921-JMF Document 391-1 Filed 10/23/18 Page 2 of 2




Dated: October 19, 2018       Respectfully Submitted,




                              Melissa Medoway
                              Office ofthe New Jersey Attorney General
                              124 Halsey St., PO Box 45029
                              Newark, New Jersey 08625
                             (973)648-4846
                              Melissa.Medoway(a~law.njoag.gov

                              Attorney for Plaintiff State of New Jersey
         Case 1:18-cv-02921-JMF Document 391-2 Filed 10/23/18 Page 1 of 1


           u~~~~~ ~u~t ~                                         ~~a e~~~~



              ~          t t~ ~                                       t~c~c tic
        This is to cert~ that
        `
                                 MELISSA L M DOWAY
( moo.                    ~ was coristituted~an~appointecCanAttorney at ~azv ofJVew
           028422011
,jersey on                                                               and, as such,
                                   December 09, 2011
 has been acfmitted-to practice 6efoYe the Supreme Court and~aCCother courts ofthis State
 as anAttorney at.Gaw, according to its Caws, rules, and~customs.

        Ifurther cer~~ that as ofthis cCate, the above-namecCi.s an Attorney at.Gaw in
 Good~Stan~ing. For the purpose ofthis Cert~cate, an attorney is in "GoocCStarcding"if
 the CouYt s Yecords refCect that the attorney: 1~ is current with aCCassessments imposed~as a
 part of the fiCing of the annuaCAttorney Registration Statement, incCuc~ing, dut not
 Cimitecfto, aCCo6Cigations to the ~ew,~ersey lawyers'FundforCCient protection; 2~ is not
 suspencCed~or dis6aYrecCfrom the practice ofCazv; 3~ has not resignedfrom the far ofthis
 State; and~4~ has not been transferred~to ~1 isa6iCity Inactive statuspursuant to ~1 ule 1:20-
 12.

        please note that this Cert~cate does not constitute confirmation ofan attorney's
 satisfaction ofthe acCmini,strative requirerrients of<~'uCe 1:21-1(a)
                                                                     .,for eCigi6iCity to practice
 law in tFci.s State.

                                                     In testimony whereof, I have
                                                     hereunto set my handand
                                                     aff~ed the SeaCofthe
                                                     Supreme Court, at ~Irenton, this
                                                             day of               , 20
                                                      28TH            September           18


                                                             Q~l
                                                               CCerkofthe Supreme Court
                                                                                               -453a-
         Case 1:18-cv-02921-JMF Document 391-3 Filed 10/23/18 Page 1 of 1


                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK, ET AL.,
                      Plaintiffs,
        v.                                                    Case No. 1:18-cv-02921

UNITED STATES DEPARTMENT                                     ORDER FOR ADMISSION
OF COMMERCE, ET AL.,                                         PRO HAC VICE
                                Defendants.



The motion of Melissa Medoway for admission to practice Pro Hac Vice in the above

captioned action is GRANTED.

       Applicant has declared that she is a member in good standing of the bar of the state of

New Jersey and that her contact information is as follows:

               Office of the New Jersey Attorney General
               124 Halsey St., PO Box 45029
               Newark, New Jersey 07101
               (973) 648-4846
               Melissa.Medoway@law.njoag.gov


Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel for

the state of New Jersey in the above entitled action;

       IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the

above captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.


 Dated:--------
                                                    United States District / Magistrate Judge
